Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, L8-9 recites the limitation of an “annular spring seal” and “another annular spring seal”. Due to a possible claim drafting error, the term “spring seal” is unclear since the component being claimed, as disclosed, does not appear to act as a “seal”. Where applicant acts as his or her own lexicographer to specifically Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). As best understood by the Office, the term “annular spring seal” in claim 1 is used by the claim to mean “springs 613/614” which biases the seat 604/606 into engagement with gate 602 as shown in at least Figs. 7 and  14 of the application. However, notice that this spring does not appear to act as a “seal” and should it act as a seal, it would be detrimental to the disclosed invention since as shown in at least Fig. 14, fluid pressure from the process line must flow through the spring 613 to affect the seal assembly 668 and to provide the energization of the seat 604. Should spring 613 act as seal, it could hinder operation of the seal 668 and seat 604 as claimed. As such, the term is indefinite because the specification does not clearly redefine the term. The Office suggests that the term “seal” is deleted to overcome this rejection. 
Claim(s) 2-11, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 9,316,322) in view of Sundararajan (US 6,966,537).
Regarding claim 1, as best understood by the Office, Alexander (US 9,316,322) teaches in Figs. 1-7 (see at least Figs. 1-4) of a gate valve comprising: a valve body (13) including a cavity (23) in fluid communication with a channel (15), having proximal and distal channel portions, which extends between proximal and distal valve body portions; a gate (25) configured to seal the channel in a closed gate position and unseal the channel in an open gate position; a monolithic proximal seat (see either one of seat 37/37’, notice that seats 37/37’ of Alexander are monolithic metal-to-metal 
Sundararajan (US 6,966,537) teaches in Figs. 1-4 (see at least Figs. 1-1B) of a floating gate valve having fluidly energized inner seats 32/34 with a seal assembly comprising at least a first unidirectional seal 78, an annular ring 80/80A and a second unidirectional seal 82. The unidirectional seals are configured to take advantage of fluid pressure acting on the wings/legs of the seal aids in energizing the seal and further improving the sealing ability of the sealing assembly (see at least C11 L20 – C13 L17 for more details, additionally notice that the floating gate and seats of Sundararajan function in a similar manner as applicant’s invention with the seats and gate capable of moving based on fluid pressure difference acting on the seats).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the sealing arrangement (the seal at the radial 51) of the device of Alexander with the improved seal assembly as taught by Sundararajan comprising at least a first unidirectional seal 78 (facing toward the valve body), a second unidirectional seal 82 (facing toward the gate) and an annular ring 80/80A (in between the two seals 78 and 82), since such a modification improves on the sealing ability of the seal by providing dynamic seals with wings/legs capable of being energized by fluid pressure acting on the seals. Thus, the device of the combination of Alexander in view of Sundararajan meets all the limitations of claim 1.     
Regarding claim 2 and the limitation of the valve of claim 1, wherein the at least two ring seals are located between the valve body and the proximal seat; the device of 
Regarding claim 3 and the limitation of the valve of claim 2, wherein: the at least two ring seals are located between the valve body and a first wall of the proximal seat; and the annular spring seal is located between the valve body and a second wall of the proximal seat; the device of the combination meets this limitation as shown in at least Fig. 4 of Alexander.  
Regarding claim 4 and the limitation of the valve of claim 3, wherein: the at least two ring seals include first and second ring seals (78 and 82 of Sundararajan); a first of the at least two ring seals is configured to deter fluid from flowing distally; and a second of the at least two ring seals is configured to deter fluid from flowing proximally; the device of the combination meets this limitation as shown in at least Fig. 4 of Alexander and Figs. 1-1B of Sundararajan with Sundararajan teaching of unidirectional seals arranged in such a manner to take advantage of fluid pressure to further energize the seal. 
Regarding claim 5 and the limitation of the valve of claim 4 comprising a ring (80/80A of Sundararajan) between the first and second ring seals; the device of the combination meets this limitation as shown in at least Fig. 4 of Alexander and Figs. 1-1B of Sundararajan with Sundararajan teaching of a ring in between the unidirectional seals.
Regarding claim 6
Regarding claim 7 and the limitation of the valve of claim 6, wherein the first and second ring seals are annular seals; the device of the combination meets this limitation as shown in at least Fig. 4 of Alexander and Figs. 1-1B of Sundararajan.    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,131,393 or alternatively over claims 1-20 of U.S. Patent No. 10,677,360 or alternatively over claims 1-26 of U.S. Patent No. 9,885,420. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the device of the patents either explicitly or implicitly anticipates all the limitations of the present application and/or any missing structure or detail would be obvious over the patents themselves or the cited prior art. See for example, independent claims 1, 12 and 18 generally claims a gate valve comprising a) a valve body, b) a gate, c) a proximal seat, d) a distal seat, e) at least one ring seal, f) springs/resilient members, g) a ring and h) details on how seats move due to fluid pressure. Notice that claims 1-26 of patent ‘420 claims similar structure with a gate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753